Citation Nr: 0928218	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-36 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The Veteran had active service from January 1951 to August 
1952, and from June 11, 1963, to June 20, 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further adjudication of this matter.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In a written statement, dated in June 2009, the Veteran's 
representative maintains that the last VA examination in this 
matter was in October 2005, and that the results of that 
examination are therefore "stale," thus clearly implying 
that the Veteran's hearing loss may have worsened since his 
last VA examination.  In addition, in Martinak v. Nicholson, 
21 Vet. App. 447 (2007), the United States Court of Appeals 
for Veterans Claims (Court) found that audiologists must 
describe the effects the Veteran's hearing loss has on 
occupational functioning and daily activities so that it can 
be determined if an extraschedular evaluation may be 
assigned.  In this regard, the Board's review of the results 
of the October 2005 VA examination report reflects only that 
the Veteran has difficulty "understanding speech in all 
situations," which the Board finds to be an inadequate 
description of the effect the Veteran's hearing loss has on 
his occupational functioning and daily activities.  
Consequently, for all of the foregoing reasons, the Board 
finds that this claim must be remanded for additional VA 
audiological examination.  

While this case is in remand status, arrangements should also 
be made to obtain additional VA treatment records for the 
Veteran, dated since October 2005.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall make arrangements 
to obtain additional VA treatment 
records for the Veteran, dated since 
October 2005.  

2.  The RO/AMC shall make arrangements 
to afford the Veteran a VA audiological 
examination to determine the nature and 
severity of his service-connected 
hearing loss.  The claims file must be 
made available to the examiner for 
review and its availability should be 
noted in the opinion that is provided.  
The evaluation should be in accordance 
with the criteria delineated in 38 
C.F.R. § 4.85 and should include 
testing of pure tone criteria at 1,000, 
2,000, 3,000, and 4,000 Hertz and 
speech recognition scores using the 
Maryland CNC Test.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should also specifically 
comment on the effect the Veteran's 
bilateral hearing loss has on his 
occupational functioning and daily 
activities.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



